--------------------------------------------------------------------------------

Exhibit 10.72






FOURTH AMENDMENT TO
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Fourth Amendment to Amended and Restated Employment Agreement (this
"Amendment") is entered this 19th day of December, 2008 (the "Effective Date"),
by and between Far East Energy Corporation, a Nevada corporation (the "Company")
and Michael R. McElwrath (the "Executive").
 
 
RECITALS
 
WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement dated effective December 23, 2004 (as amended, the
"Existing Agreement"); and
 
WHEREAS, the Company and the Executive desire to amend the Existing Agreement on
the terms herein provided.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties herein contained, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01. Capitalized terms used in this Amendment that are not defined
herein shall have the meanings ascribed thereto by the Existing Agreement.
 
ARTICLE II
 
Amendments


Section 2.01.  Second paragraph of the Agreement.  The following paragraph is
hereby inserted immediately following the first paragraph of the Agreement and
immediately preceding the first WHEREAS clause to read in its entirety as
follows:


"The Company intends that this Agreement, as amended, applies solely to
compensation that is considered deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") to
the extent it is earned or vested on or after January 1, 2005, including any
earnings thereon, and only for such compensation that was not paid or
distributed prior to December 31, 2008."

 
 

--------------------------------------------------------------------------------

 
 
Section 2.02.  Paragraph following Section 6(a)(iii).  The sentence immediately
following Section 6(a)(iii) of the Existing Agreement is hereby amended and
restated to read in its entirety as follows:
 
"Within three years following Executive's termination of employment, subject to
any earlier termination of the option as provided by its terms, Executive or
Executive's estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be, shall be entitled to exercise all options
granted to him that are vested and exercisable pursuant to this Agreement or
otherwise and all such options not exercised within such three year period shall
be forfeited."


Section 2.03.  Paragraph following Section 6(c)(v).  The third sentence of the
paragraph immediately following Section 6(c)(v) of the Existing Agreement is
hereby amended and restated to read in its entirety as follows:
 
"Within three years following Executive's termination of employment, subject to
any earlier termination of the option as provided by its terms, Executive or
Executive's estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be, shall be entitled to exercise all options
granted to him that are vested and exercisable pursuant to this Agreement or
otherwise and all such options not exercised within such three year period shall
be forfeited."


Section 2.04                                Section 9(c).  The following
sentence is hereby added to the end of Section 9(c):


"Any payments made pursuant to this Section 9 shall be made in accordance with
Treas. Reg. Section 1.409A-3(i)(1)(v)."


Section 2.05.  Section 13(d).   The following new Section 13(d) is hereby added
to read in its entirety as follows:


"(d)  Any disputes subject to this Section 13 that relate to compensation that
is considered deferred compensation within the meaning of Section 409A of the
Code shall be initiated, and payments of such deferred compensation shall be
made, in accordance with Treas. Reg. Section 1.409A-3(g)."




ARTICLE III
 
Miscellaneous
 
Section 3.01. Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Existing Agreement.  Except as expressly modified and superseded by
this Amendment, the Company and the Executive each

 
 

--------------------------------------------------------------------------------

 

hereby (a) ratifies and confirms the Existing Agreement, (b) agrees that the
same shall continue in full force and effect, and (c) agrees that the same are
the legal, valid and binding obligations of the Company and the Executive,
enforceable against the Company and the Executive in accordance with its
respective terms.
 
Section 3.02. Severability.  If, for any reason, any provision of this Amendment
is held invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect.  In
addition, if any provision of  this Amendment shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Amendment, shall, to the full extent consistent with law, continue in
full force and effect.  If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.
 
Section 3.03. Headings.  The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Amendment.
 
Section 3.04. Governing Law.  This Amendment shall be governed by the laws of
Texas, without giving effect to any principles of conflicts of law.
 
Section 3.05. Withholding.  All amounts paid pursuant to the Existing Agreement
and this Amendment shall be subject to withholding for taxes (federal, state,
local or otherwise) to the extent required by applicable law.
 
Section 3.06. Counterparts.  This Amendment may be executed in counterparts,
each of which, when taken together, shall constitute one original agreement.
 
Section 3.07. Waiver.  No term or condition of the Existing Agreement or this
Amendment shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Amendment or the Existing
Agreement except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
Section 3.08. Entire Agreement.  The Existing Agreement and this Amendment,
together, contain the entire understanding between the parties hereto regarding
the subjects thereof except that this Amendment shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided and not expressly provided for in the Existing Agreement or this
Amendment.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officer or
director to execute and attest to this Amendment, and Executive has placed this
signature hereon, effective as of the latest date below.
 
FAR EAST ENERGY CORPORATION
 






By:   /s/ Andrew Lai
Date:  December 19, 2008
Name: Andrew Lai
   
Title: Chief Financial Officer
         
EXECUTIVE:
                           
/s/ Michael R. McElwrath
 
Date:  December 19, 2008
Michael R. McElwrath
   

 
 

--------------------------------------------------------------------------------